DETAILED ACTION
Currently claims 1-9 are pending for application 15/814451 filed 16 November 2017. This application is a continuation of application 15/494027. All references in each of the IDS statements have been considered.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities: “fingerprint representations based at least in part up on the plurality …” should read instead “fingerprint representations based at least in part upon the plurality …”.  Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 13-16 of copending Application No. 15/494027 (reference application). The method in instant claims 1-8 are anticipated by the method recited in the body of the program product claims 9, 13-16. Specifically the claims 1-8 of the instant application are rejected over claims 9, 9, 9, 9, and 13-16, respectively.  Although the claims at issue are not identical, they are not patentably distinct from each other according to the following analysis:


Instant Application
Co-Pending Application 15/494027
Claim 1
Claim 9


A computer-implemented method for generating a framework for analyzing adverse drug reactions comprising: 

receiving, to a processor, a plurality of drug chemical structures, 

receiving, to the processor, a plurality of known drug-adverse drug reaction associations; 

and constructing, by the processor, a deep learning framework for each of a plurality of adverse drug reactions based at least in part upon the plurality of drug chemical structures and the plurality of known adverse-drug reaction associations



A computer program analyzing adverse drug reactions, the computer program product comprising:
a computer readable storage medium readable by a processing circuit and storing program instructions for execution by the processing circuit for performing a method comprising:
receiving a plurality of drug chemical structures;
receiving a plurality of known drug-adverse drug reaction associations; 
constructing a deep learning framework for each of a plurality of adverse drug reactions based at least in part upon the plurality of drug chemical structures and the plurality of known drug-adverse drug reaction associations;
analyzing the deep learning frameworks to determine a set of substructure-adverse drug reaction associations; 

calculating, for each substructure-adverse drug reaction association, a p-value using a chi-squared test to evaluate a relative association strength between each substructure and each adverse drug reaction association;

ranking the substructure-adverse drug reaction associations according to statistical significance using the p values;

and redesigning a candidate substructure of a candidate drug to avoid a determined substructure-adverse drug reaction association.

. The method in instant claim 1 is anticipated by the method recited in the body of program product claim 9 of the ‘027 application
Claim 2/1
Claim 9
Further comprising analyzing the deep learning frameworks to determine a substructure related to one of the plurality of adverse drug reactions and generating a substructure-adverse drug reaction association
A computer program analyzing adverse drug reactions, the computer program product comprising:
a computer readable storage medium readable by a processing circuit and storing program instructions for execution by the processing circuit for performing a method comprising:
receiving a plurality of drug chemical structures;
receiving a plurality of known drug-adverse drug reaction associations; 
constructing a deep learning framework for each of a plurality of adverse drug reactions based at least in part upon the plurality of drug chemical structures and the plurality of known drug-adverse drug reaction associations;
analyzing the deep learning frameworks to determine a set of substructure-adverse drug reaction associations; 

calculating, for each substructure-adverse drug reaction association, a p-value using a chi-squared test to evaluate a relative association strength between each substructure and each adverse drug reaction association;

ranking the substructure-adverse drug reaction associations according to statistical significance using the p values;

and redesigning a candidate substructure of a candidate drug to avoid a determined substructure-adverse drug reaction association.

The method in instant claim 2/1 is anticipated by the method recited in the body of program product claim 9 of the ‘027 application
.
Claim 3/2
Claim 9
further comprising determining substructure-adverse drug reaction associations

A computer program analyzing adverse drug reactions, the computer program product comprising:
a computer readable storage medium readable by a processing circuit and storing program instructions for execution by the processing circuit for performing a method comprising:
receiving a plurality of drug chemical structures;
receiving a plurality of known drug-adverse drug reaction associations; 
constructing a deep learning framework for each of a plurality of adverse drug reactions based at least in part upon the plurality of drug chemical structures and the plurality of known drug-adverse drug reaction associations;
analyzing the deep learning frameworks to determine a set of substructure-adverse drug reaction associations; 

calculating, for each substructure-adverse drug reaction association, a p-value using a chi-squared test to evaluate a relative association strength between each substructure and each adverse drug reaction association;

ranking the substructure-adverse drug reaction associations according to statistical significance using the p values;

and redesigning a candidate substructure of a candidate drug to avoid a determined substructure-adverse drug reaction association.

The method in instant claim 3/2 is anticipated by the method recited in the body of program product claim 9 of the ‘027 application. 


Claim 4/3
Claim 9
further comprising ranking substructure-adverse drug reaction associations.
A computer program analyzing adverse drug reactions, the computer program product comprising:
a computer readable storage medium readable by a processing circuit and storing program instructions for execution by the processing circuit for performing a method comprising:
receiving a plurality of drug chemical structures;
receiving a plurality of known drug-adverse drug reaction associations; 
constructing a deep learning framework for each of a plurality of adverse drug reactions based at least in part upon the plurality of drug chemical structures and the plurality of known drug-adverse drug reaction associations;
analyzing the deep learning frameworks to determine a set of substructure-adverse drug reaction associations; 

calculating, for each substructure-adverse drug reaction association, a p-value using a chi-squared test to evaluate a relative association strength between each substructure and each adverse drug reaction association;

ranking the substructure-adverse drug reaction associations according to statistical significance using the p values;

and redesigning a candidate substructure of a candidate drug to avoid a determined substructure-adverse drug reaction association.

The method in instant claim 4/3 is anticipated by the method recited in the body of program product claim 9 of the ‘027 application. 


Claim 5/4
Claim 13/9
further comprising grouping substructures and related adverse drug reactions with biclustering.
wherein the method further comprises grouping substructures and related adverse drug reactions with biclustering.
The method in instant claim 5/4 is anticipated by the method recited in the body of program product claim 13/9 of the ‘027 application. 


Claim 6/5
Claim 14/13
further comprising outputting a predicted drug-adverse drug reaction association.
wherein the method further comprises outputting a chemical substructure-adverse drug reaction association.

The method in instant claim 6/5 is anticipated by the method recited in the body of program product claim 14/13 of the ‘027 application. 
Claim 7/5
Claim 15/13
further comprising outputting a substructure-adverse drug reaction map.
wherein the method further comprises outputting a substructure-adverse drug reaction map.
The method in instant claim 7/5 is anticipated by the method recited in the body of program product claim 15/13 of the ‘027 application. 
Claim 8/1
Claim 16/9
wherein constructing the deep learning framework comprises defining a plurality of neighborhood-based fingerprints using a plurality of hidden layers and pooling the plurality of neighborhood- based fingerprints.
wherein constructing the deep learning framework comprises defining a plurality of neighborhood-based fingerprints using a plurality of hidden layers and pooling the plurality of neighborhood-based fingerprints.
The method in instant claim 8/1is anticipated by the method recited in the body of program product claim 16/9 of the ‘027 application. 




This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-9 are rejected under 35 U.S.C. 101. because the claims are directed to an abstract idea; and because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. v. CLS Bank International, et al, 573 U.S. (2014).
As an initial matter, according to the first part of the Alice analysis (Step 1), the claims were determined to be directed to one of the four statutory categories: an article of manufacture, a method/process (claims 1-9), a machine/system/product,  and/or a composition of matter.
Secondly, based on the claims being determined to be within one of the four categories (i.e., process, machine, manufacture, or composition of matter) it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (Step 2A). This step consists of a two-prong inquiry: (1) Does the claim recites an abstract idea, law of nature, or natural phenomenon? and (2) Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite mathematical concepts. This judicial exception is not integrated into a practical application because it fails to integrate the judicial exception into a practical application and generic recited computer elements do not add meaningful limitations The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed in the following analysis.
Regarding independent claims 1-9, the following analysis shows that the limitations recite the judicial exception of an abstract idea in the mathematical concepts and mental processes groups and do not recite additional elements that integrate the judicial exception into a practical application.

Claim 1 does not satisfy the two-Prong Test as explained in the analysis of each limitation below:
Step 2A
Prong 1: 
A … method for generating a framework for analyzing adverse drug reactions comprising: …, a plurality of drug chemical structures, …, a plurality of known drug-adverse drug reaction associations; (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of generating an analytical framework for adverse drug reactions which includes chemical structures and known drug-adverse drug reaction associations. The mere recitation of a generic computer device to perform these mental steps does not take the claim limitation out of the mental processes group. 
and constructing, …, a … learning framework for each of a plurality of adverse drug reactions based at least in part upon the plurality of drug chemical structures and the plurality of known adverse-drug reaction associations. (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of constructing a learning framework based on chemical structures and known drug adverse reaction associations. The mere recitation of a generic computer device to perform these mental steps does not take the claim limitation out of the mental processes group.
Prong 2 (No): The claim recites additional elements:
computer-implemented … to a processor … to a processor… by the processor The processors in the computer system that perform the mental processes of constructing an analytical learning framework are recited at a high level of generality and are no more than mere instructions to apply the exception using a generic computer and, thereby, do not impose a meaningful limit on the judicial exception.  
Receiving .. receiving - The function of receiving data (structures and associations) is a mere data gathering step and the computers that perform that function are recited at a high level of generality that does not impose a meaningful limitation on the judicial exception. 
deep…– The deep learning framework is recited at a high level of generality that merely generally links the judicial exception to a particular technological environment. 
None of these additional elements integrate the judicial exception into a practical application because the computing devices and the training of a machine learning model are recited at a high level of generality and correspond to generic computer functions.  
In addition, according to the second part of the Alice/Mayo test (step 2B), it must be determined if the claim as a whole recite something significantly more than the judicial exception, when considered both individually and as an ordered combination. The recitation in the preamble is insufficient to transform a judicial exception to a patentable invention because the preamble elements are recited at a high level of generality that simply linked to a field of use, see MPEP 2106.05(h). The examiner further notes that the claim limitation(s) below are deemed insufficient to transform a judicial exception to a patentable invention, as described in the analysis that follows below:
The elements in the limitations below are insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g):
Generic computer implemented method, processing resources as noted above (with respect to the processors and the computer implemented method).
Receiving .. receiving … It is noted that the claimed extra-solution data gathering is acknowledged to be well-understood, routine, conventional activity (see, e.g., court recognized WURC examples in MPEP 2106.05(d)(II)(i)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
deep…– as noted above. 

As discussed in the step 1, 2A Prongs 1 and 2, and 2B analyses, claim 1 limitations examined individually or as an ordered combination recites no meaningful limitations that amount to significantly more than the exception itself. In particular, there are no indication that the combination of elements improves the functioning of a computer or improves another technology. Therefore, when looking at the claim elements individually or an ordered combination, claim 1 does not recite identified elements deemed by the courts as "significantly more”.
Furthermore, regarding the dependent claims 2-8 which are dependent on claim 1, the disclosed limitations does not recite identified elements deemed by the courts as "significantly more”. The examiner notes that the dependent claims elements that are deemed insufficient to transform a judicial exception to a patentable invention and are considered part of the abstract idea as noted below:
Claim 2:
Step 2A
Prong 1 (Yes):
further comprising analyzing the … learning frameworks to determine a substructure related to one of the plurality of adverse drug reactions and generating a substructure-adverse drug reaction association. (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of analyzing the learning framework to determine adverse drug reaction-related substructure and the generating an a related association. The mere recitation of a generic computer device to perform these mental steps does not take the claim limitation out of the mental processes groups. 
Prong 2 (No): The claim recites additional elements:
deep…– The deep learning framework is recited at a high level of generality that merely generally links the judicial exception to a particular technological environment. 
These additional elements do not integrate the judicial exception into a practical application because the computing devices are recited at a high level of generality and correspond to generic computer functions.  
Step 2B: 
The element in the limitations below is insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g):
deep… as noted above
Claim 3:
Step 2A
Prong 1 (Yes):
further comprising determining substructure-adverse drug reaction associations. (Yes) The claim, under its broadest reasonable interpretation, recites mental steps of determining an association. The mere recitation of a generic computer device to perform these mental steps does not take the claim limitation out of the mental processes and mental concepts groups.
Prong 2 (No): The claim does not recite any additional elements
Step 2B: 
The claim does not recite additional elements that the courts have identified as “significantly more” for the same reasons as pointed out in claims 1 and 2. 

Claim 4:
Step 2A
Prong 1 (Yes):
further comprising ranking substructure-adverse drug reaction associations.  (Yes) The claim, under its broadest reasonable interpretation, recites mental steps comparing/ranking associations. The mere recitation of a generic computer device to perform these mental steps does not take the claim limitation out of the mental processes groups. 
Prong 2 (No): The claim does not recite any additional elements
Step 2B
The claim does not recite additional elements that the courts have identified as “significantly more” for the same reasons as pointed out in claims 1 and 2. 

Claim 5:
Step 2A
Prong 1 (Yes):
further comprising grouping substructures and related adverse drug reactions with biclustering; (Yes)  The claim, under its broadest reasonable interpretation, recites the mathematical calculation step of grouping substructures and reactions using biclustering. The mere recitation of a generic computer device to perform these mathematical calculations does not take the claim limitation out of the mathematical concepts and mental processes groups. 
Prong 2 (No): The claim does not recite any additional elements
Step 2B: 
The claim does not recite additional elements that the courts have identified as “significantly more” for the same reasons as pointed out in claims1 and 2.
Claim 6:
Step 2A
Prong 1 (Yes):
further comprising … a predicted drug-adverse drug reaction association.; (Yes)  The claim, under its broadest reasonable interpretation, recites the mental step of predicting (for outputting) a drug reaction  association. The mere recitation of a generic computer device to perform these mental steps does not take the claim limitation out of the mathematical concepts and mental processes groups. 
Prong 2 (No): The claim recites one additional element:
outputting - The function of outputting data (a predicted association) is a mere data outputting step and the computers that perform that function are recited at a high level of generality that does not impose a meaningful limitation on the judicial exception. 
Step 2B: 
The element in the limitations below is insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g):
Outputting… It is noted that the claimed extra-solution data outputting is acknowledged to be well-understood, routine, conventional activity (see, e.g., court recognized WURC examples in MPEP 2106.05(d)(II)(i)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 

Claim 7:
Step 2A
Prong 1 (Yes):
further comprising … a substructure-adverse drug reaction map.; (Yes)  The claim, under its broadest reasonable interpretation, recites the mental step of forming (for outputting) a drug reaction map. The mere recitation of a generic computer device to perform these mental steps does not take the claim limitation out of the mathematical concepts and mental processes groups.  
Prong 2 (No): The claim recites one additional element:
outputting - The function of outputting data (a predicted association) is a mere data outputting step and the computers that perform that function are recited at a high level of generality that does not impose a meaningful limitation on the judicial exception. 
Step 2B: 
The element in the limitations below is insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g):
Outputting… It is noted that the claimed extra-solution data outputting is acknowledged to be well-understood, routine, conventional activity (see, e.g., court recognized WURC examples in MPEP 2106.05(d)(II)(i)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 

Claim 8:
Step 2A
Prong 1 (Yes):
wherein constructing the … learning framework comprises defining a plurality of neighborhood-based fingerprints using a plurality of hidden layers and pooling the plurality of neighborhood- based fingerprints.; (Yes)  The claim, under its broadest reasonable interpretation, recites the menal steps of defining fingerprints using hidden layers  and mathematical calculation steps of pooling/aggregating the fingerprints. The mere recitation of a generic computer device to perform these mental steps and mathematical calculations does not take the claim limitation out of the mathematical concepts and mental processes groups. 
Prong 2 (No): The claim recites one additional element:
deep…– The deep learning framework is recited at a high level of generality that merely generally links the judicial exception to a particular technological environment. 
These additional elements do not integrate the judicial exception into a practical application because the computing devices are recited at a high level of generality and correspond to generic computer functions.  
Step 2B: 
The element in the limitations below is insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g):
deep… as noted above

Therefore, as a whole claims 2-8 do not recite what have the courts have identified as "significantly more”.

Independent claim 9 is also rejected because it does not satisfy the two-Prong Test as explained in the analysis of each limitation below:
Step 2A
Prong 1: 
A … method for predicting chemical substructures associated with adverse drug reactions comprising:, (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of predicting substructures associated with adverse reactions. The mere recitation of a generic computer device to perform these mental steps does not take the claim limitation out of the mental processes and mathematical calculations groups. 
generating a plurality of raw drug features; (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of generating/determining (raw drug) features. The mere recitation of a generic computer device to perform these mental steps does not take the claim limitation out of the mental processes and mathematical calculations groups.
generating a plurality of convolutional feature maps based at least in part upon the plurality of raw drug features, wherein the plurality of convolutional feature maps comprise a plurality of significant substructures; (Yes)  The claim, under its broadest reasonable interpretation, recites mathematical calculation steps of generating/determining convolutional feature maps of significant substructures according to the features. The mere recitation of a generic computer device to perform these mathematical calculation steps does not take the claim limitation out of the mental processes and mathematical calculations groups.
pooling the plurality of significant substructures into a plurality of fixed-sized vectors; (Yes)  The claim, under its broadest reasonable interpretation, recites mathematical calculation steps of pooling/aggregating substructures into fixed-sized vectors. The mere recitation of a generic computer device to perform these mental steps does not take the claim limitation out of the mental processes and mathematical calculations groups.
generating a plurality of fixed-length fingerprint representations based at least in part up on the plurality of fixed-sized vectors; (Yes)  The claim, under its broadest reasonable interpretation, recites mathematical calculation steps of generating/determining fixed-length fingerprint representations based on fixed-sized vectors. The mere recitation of a generic computer device to perform these mental steps does not take the claim limitation out of the mental processes and mathematical calculations groups.
and building a final predictive model based at least in part upon the fixed-length fingerprint representations (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of building/forming a predictive model using fingerprint representations. The mere recitation of a generic computer device to perform these mental steps does not take the claim limitation out of the mental processes and mathematical calculations groups.
Prong 2 (No): The claim recites additional elements:
computer-implemented The processors in the computer system that perform the mental processes of constructing an analytical learning framework are recited at a high level of generality and are no more than mere instructions to apply the exception using a generic computer and, thereby, do not impose a meaningful limit on the judicial exception.  
None of these additional elements integrate the judicial exception into a practical application because the computing devices and the training of a machine learning model are recited at a high level of generality and correspond to generic computer functions.  
In addition, according to the second part of the Alice/Mayo test (step 2B), it must be determined if the claim as a whole recite something significantly more than the judicial exception, when considered both individually and as an ordered combination. The recitation in the preamble is insufficient to transform a judicial exception to a patentable invention because the preamble elements are recited at a high level of generality that simply linked to a field of use, see MPEP 2106.05(h). The examiner further notes that the claim limitation(s) below are deemed insufficient to transform a judicial exception to a patentable invention, as described in the analysis that follows below:
The elements in the limitations below are insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g):
Generic computer implemented method, processing resources as noted above (with respect to the computer implemented method).

As discussed in the step 1, 2A Prongs 1 and 2, and 2B analyses, claim 9 limitations examined individually or as an ordered combination recites no meaningful limitations that amount to significantly more than the exception itself. In particular, there are no indication that the combination of elements improves the functioning of a computer or improves another technology. Therefore, when looking at the claim elements individually or an ordered combination, claim 9 does not recite identified elements deemed by the courts as "significantly more”.

In summary, as shown in the analysis above, claims 1-9 do not provide any additional elements that when considered individually or as an ordered combination, amount to significantly more than the abstract idea identified. Therefore, as a whole claims 1-9 do not recite what have the courts have identified as "significantly more”. In particular, there is no indication that the combination of elements improves the functioning of a computer or improves another technology when claims are considered individually or as an ordered combination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (“Deep Learning Based Regression and Multi-class Models for Acute Oral Toxicity Prediction”, https://arxiv.org/pdf/1704.04718v1.pdf, arXiv:1704.04718v1 [stat.ML] 16 April 2017, pp. 1-36), hereinafter referred to as Xu.

In regards to claim 1, Xu teaches A computer-implemented method for generating a framework for analyzing adverse drug reactions comprising:  ([p. 7, “MGE-CNN”, Figure 1]], The MGE-CNN architecture takes the canonical SMILES string of a small molecule as input, and produces a score capable of describing a value or label about toxicity. Figure 1A and 1B show this architecture and its high-level pseudocode with the steps of MGE-CNN feedforward process, wherein a machine learning framework for analyzing and predicting toxicity/adverse reactions is implemented/generated using the computer implemented MGE-CNN framework shown in Figures 1A and 1B which implements code corresponding to the indicated pseudo code.) receiving, to a processor, a plurality of drug chemical structures, ([p. 7, “MGE-CNN”, p. 11 “Data Collection and Preparation”, Figure 1],  The MGE-CNN architecture takes the canonical SMILES string of a small molecule as input, …The MGE-CNN architecture takes the canonical SMILES string of a small molecule as input…, wherein drug chemical structures in the form of potentially toxic chemicals and drugs are received as input into the MGE-CNN architecture.) receiving, to the processor, a plurality of known drug-adverse drug reaction associations; ([Abstract, p. 11 “Data Collection and Preparation”, Table 1],  Median lethal death, LD50, is a general indicator of compound acute oral toxicity (AOT)., The AOT database provided by Li et al., 15 the largest data set for oral LD50 in rat, was used in this study. All data was from three sources: 1) the admetSAR database;45 2) the MDL Toxicity Database (version 2004.1),46 and 3) the Toxicity Estimation Software Tool (TEST version 4.1)47 program from the U.S. EPA…. Finally, the training and validation sets included 8080 and 2045 compounds, respectively, with measured LD50 values adopted from the admetSAR database. Two external data sets contained 1673 (from MDL Toxicity Database) and 375 (from TEST) compounds. Based on the U.S. EPA definition of toxicity,49 all compounds were divided into four categories based on their levels of toxicity., wherein training (and evaluation) data consists of molecular compounds and their associated (known) toxicity (LD50).) and constructing, by the processor, a deep learning framework for each of a plurality of adverse drug reactions based at least in part upon the plurality of drug chemical structures and the plurality of known adverse-drug reaction associations.  ([Abstract, p. 9, “Hyperparameter Optimization” , Figure 1],  In this study, a deep learning architecture composed of multi-layer convolution neural network was used to develop three types of high-level predictive models: regression model (deepAOT-R), multi-classification (deepAOT-C) model and multitask model (deepAOT-CR) for AOT evaluation., An appropriate set of hyperparameters must be selected before applying deep learning framework for a new data set, which is a timeconsuming and tedious task.41 The hyperparameters of MGE-CNN include the length of fingerprint (FPL), the depth of fingerprint (FPD), the width of convolution kernel (CKW), the size of hidden units in the output layer (HLS), the L2 penalty of cost function (L2P), the scale of initial weights (IWS) and the step size of learning rate (LRS). The ranges of these parameters are shown in Table S1, as recommended by Duvenaud et al.(github.com/HIPS/ neural-fingerprint/issues/2) In order to reduce computational costs, a simplified parameter range was used as follows:…; wherein various deep learning models (regression model (deepAOT-R), multi-classification (deepAOT-C) model and multitask model (deepAOT-CR)) are generated through a respective deep learning framework  for learning the drug compound/structure-toxicity/adverse reaction associations (for new/alternative compounds/molecular structures/substructures) based on the known compound-toxicity associations and the molecular substructures (directly input into the framework).) 

In regards to claim 2, the rejection of claim 1 is incorporated and Xu further teaches further comprising analyzing the deep learning frameworks to determine a substructure related to one of the plurality of adverse drug reactions and generating a substructure-adverse drug reaction association.  ([Abstract, p. 9, “Hyperparameter Optimization”, pp. 12-13, “Forward and backward exploration of fingerprints”, p. 23, “Backward Exploration of Fingerprints”, Figure 1, Figure 4A, Figure 4B, Table 6], We further performed automatic feature learning, a key essence of deep learning, to map the corresponding activation values into fragment space and derive AOT-related chemical substructures by reverse mining of the features., In order to determine what these models actually predict, the forward and backward exploration approach was applied for “Fingerprint” layer. The forward exploration was implemented by extracting the values of “Fingerprint” layer (deep fingerprints) to construct MLR and SVM models. This could demonstrate the support degree that these features provided in the shallow machine learning decision-making system. While assessing the performance of shallow models with deep fingerprints, increased performance would suggest optimized predictive features from this MGE-CNN architecture. The backward exploration is that after linear regression, the most linear-negative-correlation feature was selected from the |F P L|-dimensional “Fingerprint” layer. Further analysis examined that related atoms and their neighboring atoms, with the most prominent contribution to this feature were reversely calculated out, which was called activation fragment. The activation fragment is highlighted in a drawing of each compound presented in category I. These highlighted fragments were considered by prediction models to be substructures most related to AOT, which an inference to toxicity fragments., The backward exploration of the “Fingerprint” layer was expected to provide an understanding of fingerprint activation…. After linear regression, the most negative correlation feature of the fingerprints was calculated, which represented the most toxic feature. Comparing activation values of this feature, nine values were determined to contribute most to feature activation. The nine values could be mapped into different substructures, thereby suggesting that these substructures were the most correlative to the explored toxicity feature (Figure 4A and 4B)., The forward exploration was implemented by extracting the values of “Fingerprint” layer (deep fingerprints) to construct MLR and SVM models.); wherein the parameters (hidden layers) of each deep learning framework are analyzed using automatic feature learning (SVM and/or MLR models, Figure 1) through forward or backward exploration to deduce/determine toxicities associated with substructures/activation fragments (Figure 4, Table 6) such that this includes the determination of any single such toxicity-substructure association (that may be contained with the set of such associations – Figure 4, Table 6).)

In regards to claim 3, the rejection of claim 2 is incorporated and Xu further teaches further comprising determining substructure-adverse drug reaction associations. ([Abstract, p. 9, “Hyperparameter Optimization”, pp. 12-13, “Forward and backward exploration of fingerprints”, p. 23, “Backward Exploration of Fingerprints”, Figure 1, Figure 4A, Figure 4B, Table 6], We further performed automatic feature learning, a key essence of deep learning, to map the corresponding activation values into fragment space and derive AOT-related chemical substructures by reverse mining of the features., In order to determine what these models actually predict, the forward and backward exploration approach was applied for “Fingerprint” layer. The forward exploration was implemented by extracting the values of “Fingerprint” layer (deep fingerprints) to construct MLR and SVM models. This could demonstrate the support degree that these features provided in the shallow machine learning decision-making system. While assessing the performance of shallow models with deep fingerprints, increased performance would suggest optimized predictive features from this MGE-CNN architecture. The backward exploration is that after linear regression, the most linear-negative-correlation feature was selected from the |F P L|-dimensional “Fingerprint” layer. Further analysis examined that related atoms and their neighboring atoms, with the most prominent contribution to this feature were reversely calculated out, which was called activation fragment. The activation fragment is highlighted in a drawing of each compound presented in category I. These highlighted fragments were considered by prediction models to be substructures most related to AOT, which an inference to toxicity fragments., The backward exploration of the “Fingerprint” layer was expected to provide an understanding of fingerprint activation…. After linear regression, the most negative correlation feature of the fingerprints was calculated, which represented the most toxic feature. Comparing activation values of this feature, nine values were determined to contribute most to feature activation. The nine values could be mapped into different substructures, thereby suggesting that these substructures were the most correlative to the explored toxicity feature (Figure 4A and 4B)., The forward exploration was implemented by extracting the values of “Fingerprint” layer (deep fingerprints) to construct MLR and SVM models.); wherein the parameters (hidden layers) of each deep learning framework are analyzed using automatic feature learning (SVM and/or MLR models, Figure 1) through forward or backward exploration to deduce/determine toxicities associated with a set of substructures/activation fragments (Figure 4, Table 6).)

In regards to claim 4, the rejection of claim 3 is incorporated and Xu further teaches further comprising ranking substructure-adverse drug reaction associations.  ([p. 7, “MGE-CNN”, pp. 12-13, “Forward and backward exploration of fingerprints”, p. 23, “Backward Exploration of Fingerprints”, Figure 1A, Figure 1B, Figure 4A, Figure 4B], The sub-graph from each layer (or iteration) is encoded into a fixed-sized vector zLl ∈ R |F P L| l ∈ {1, 2, ..., |F P D|}, then these vectors are summed as zx ∈ R |F P L| representing this molecule. Then zx is used as input of the subsequent neural network in the output layer for executing the following operation: score = f(zxW output H + b output H )W output O + b output O (1) where W output H ∈ R |F P L|×|HLS| is the weight matrix of hidden layer in the output layer, W output O ∈ R |HLS|×d out all is the weight matrix of output layer in the output layer, and b output H ∈ R 1×|HLS| and b output O ∈ R 1×d out all are bias terms. d out all = 1 for RMs, d out all = 4 for MCMs. The 4-dimensional vector is transformed with softmax function representing the probability of four classes. p(i|x) = e score(x)i ∑4 j=1 e score(x)j is the probability of category i, where score(x)i is the score for category i…., The backward exploration is that after linear regression, the most linear-negative-correlation feature was selected from the |F P L|-dimensional “Fingerprint” layer. Further analysis examined that related atoms and their neighboring atoms, with the most prominent contribution to this feature were reversely calculated out, which was called activation fragment. The activation fragment is highlighted in a drawing of each compound presented in category I. These highlighted fragments were considered by prediction models to be substructures most related to AOT, which an inference to toxicity fragments., After linear regression, the most negative correlation feature of the fingerprints was calculated, which represented the most toxic feature. Comparing activation values of this feature, nine values were determined to contribute most to feature activation. The nine values could be mapped into different substructures, thereby suggesting that these substructures were the most correlative to the explored toxicity feature (Figure 4A and 4B).; wherein the association between each substructure as represented by a sub-graph in a particular layer/iteration of the learning framework and a respective level of toxicity is quantified through the application of either the regression (MLR) or multiclass (SVM) model in the form of a score or probability (relative strength of association) in these associations are ranked in the backward exploration to select the most prominent substructure/fragment contribution to the toxicity.)

In regards to claim 8, the rejection of claim 1 is incorporated and Xu further teaches wherein constructing the deep learning framework comprises defining a plurality of neighborhood-based fingerprints using a plurality of hidden layers and pooling the plurality of neighborhood- based fingerprints.   ([p. 7, “MGE-CNN”, p. 20 “Forward Exploration of Fingerprints”, Figure 1A, Figure 1B] The sub-graph from each layer (or iteration) is encoded into a fixed-sized vector zLl ∈ R |F P L| l ∈ {1, 2, ..., |F P D|}, then these vectors are summed as zx ∈ R |F P L| representing this molecule. Then zx is used as input of the subsequent neural network in the output layer., For this purpose, fingerprints were extracted from the “Fingerprint” layer in the well-trained deep models, then the whole data set was transferred into a matrix of N (number of compounds) × FPL, which was a featurization and vectorization process for compounds.; wherein the fingerprints represented/encoded by each of the succession of layers in the deep learning framework are pooled to form a matrix of a number of compounds x FPL (the dimensionality of the fingerprint) prior to being input into the MLR or SVM networks such that each hidden layer of the convolutional neural network corresponds to a molecular neighborhood in a compound of different breadth (Figure 1A) and wherein associated pooling operations are also seen in lines 19-20 and 26 of the pseudocode (Figure 1B) corresponding to the extraction of features from each layer by summing across deep neural network parameters that represent the sub-structures/fingerprints and summing over the layers to obtain the z_x from which the score/strength of substructure/fingerprint/subgraph-toxicity (Equation 1) is computed.)

In regards to claim 9, Xu teaches   A computer-implemented method for predicting chemical substructures associated with adverse drug reactions comprising: ([Abstract, p. 7, “MGE-CNN”, Figure 1]], In this study, a deep learning architecture composed of multi-layer convolution neural network was used to develop three types of high-level predictive models: regression model (deepAOT-R), multi-classification (deepAOT-C) model and multitask model (deepAOT-CR) for AOT evaluation., The MGE-CNN architecture takes the canonical SMILES string of a small molecule as input, and produces a score capable of describing a value or label about toxicity. Figure 1A and 1B show this architecture and its high-level pseudocode with the steps of MGE-CNN feedforward process, wherein a machine learning framework for analyzing and predicting toxicity/adverse reactions is implemented/generated using the computer implemented MGE-CNN framework shown in Figures 1A and 1B which implements code corresponding to the indicated pseudo code.) generating a plurality of raw drug features; ([p. 7, “MGE-CNN”, p. 11 “Data Collection and Preparation”, Figure 1],  The MGE-CNN architecture takes the canonical SMILES string of a small molecule as input, …The MGE-CNN architecture takes the canonical SMILES string of a small molecule as input…1) The input information of initial atoms and bonds is very similar to that of ECFP. The atom information contains atomic type, its degree, its implicit valence, the number of attached H atoms and aromatic atoms. The bond information is relied on bond type (single, double, triple, aromatic, conjugated or in-a-ring). These atom and bond-level information is used to characterize the surrounding chemical environment of each atom as completely as possible. All of these information can be calculated using RDKit., wherein drug chemical structures in the form of potentially toxic chemicals and drugs are received as input into the MGE-CNN architecture such that this input consists of (atomic structural features) features generated from raw data (SMILES string) using RDKit.) generating a plurality of convolutional feature maps based at least in part upon the plurality of raw drug features, wherein the plurality of convolutional feature maps comprise a plurality of significant substructures; ([pp. 7-8, “MGE-CNN”, p. 9, Hyperparameter Optimization, Figure 1A, Figure 1B] The sub-graph from each layer (or iteration) is encoded into a fixed-sized vector zLl ∈ R |F P L| l ∈ {1, 2, ..., |F P D|}, …2) Molecular graphs are encoded with CNN, which makes information transmission become continuous and constructs an end-to-end differential system., In particular for CNNs,… which are often able to automatically learn useful features with little manual intervention of data through multiple layers of abstraction., wherein a convolution neural network processes the input data to encode (map through the transformation of that information from layer-to-layer) molecular structural information (sub-graphs) at increasing levels of abstraction across successive layers of the CNN such as shown in the lower half of the “encode layer” of Figure 1A.) pooling the plurality of significant substructures into a plurality of fixed-sized vectors; ([pp. 7-8, “MGE-CNN”, Figure 1A, Figure 1B] The sub-graph from each layer (or iteration) is encoded into a fixed-sized vector zLl ∈ R |F P L| l ∈ {1, 2, ..., |F P D|}, wherein the sub-graph (sub-structure mapping) at each sub-layer is encoded (pooled) into a set of fixed-sized vectors z_L_1, each with dimension FPL (fingerprint length) in which the set consists of FPD such vectors (one for each layer of the CNN) and wherein the plurality of significant substructures correspond to the plurality of substructures (mapped/represented by CNN) for each input molecule as well as across the set of input molecules under evaluation.) generating a plurality of fixed-length fingerprint representations based at least in part up on the plurality of fixed-sized vectors; ([pp. 7-8, “MGE-CNN”, Figure 1A, Figure 1B] The sub-graph from each layer (or iteration) is encoded into a fixed-sized vector zLl ∈ R |F P L| l ∈ {1, 2, ..., |F P D|}, then these vectors are summed as zx ∈ R |F P L| representing this molecule. … 5) To further explain the rationality of our models, deep fingerprints directly extracted from well-built models were used to construct shallow machine learning models., wherein fixed-length fingerprint representations of a molecule z_x are generated by summing, over CNN layers, the fixed-sized vectors z_L_i such that these fingerprint representations correspond to the fingerprint layer in Figure 1 (which generates input into the output layer, including Fingerprint analysis functional components).) and building a final predictive model based at least in part upon the fixed-length fingerprint representations. ([pp. 7-8, “MGE-CNN”, p. 12, Forward and backward exploration of Fingerprints, Figure 1A, Figure 1B] Then zx is used as input of the subsequent neural network in the output layer for executing the following operation: score = f(zxW output H + b output H )W output O + b output O (1) where W output H ∈ R |F P L|×|HLS| is the weight matrix of hidden layer in the output layer, W output O ∈ R |HLS|×d out all is the weight matrix of output layer in the output layer, and b output H ∈ R 1×|HLS| and b output O ∈ R 1×d out all are bias terms. d out all = 1 for RMs, d out all = 4 for MCMs. The 4-dimensional vector is transformed with softmax function representing the probability of four classes. p(i|x) = e score(x)i ∑4 j=1 e score(x)j is the probability of category i, where score(x)i is the score for category i….. During “Fingerprint analysis”, the well-trained deep fingerprints of small molecules were used to develop shallow models, MLR and SVM, to predict AOT values or labels., In order to determine what these models actually predict, the forward and backward exploration approach was applied for “Fingerprint” layer. The forward exploration was implemented by extracting the values of “Fingerprint” layer (deep fingerprints) to construct MLR and SVM models., wherein the fixed-size vector fingerprints are input into MLR or  SVM (multi class classifier) to predict the toxicity (AOT) associated with that fingerprint (molecular sub-structure).)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of  Harpaz et al. (“Biclustering of Adverse Drug Events in FDA’s Spontaneous Reporting System”, Clin. Pharmocol Ter. 2011 February, 89(2):243-250), hereinafter referred to as Harpaz. 

In regards to claim 5, the rejection of claim 4 is incorporated and Xu does not further teach further comprising grouping substructures and related adverse drug reactions with biclustering. Although Xu makes use the tanimoto distance (p. 22, Table 5) for associating/correlating deep fingerprints (substructures) with known molecular topological structure-based fingerprints as a demonstration of the interpretability of his analytical framework, he does not explicitly disclose a bi-clustering operation for grouping different structures/sub-structures according their ADR’s. 
However, Harpaz, in the analogous environment of associating adverse drug events to drug molecular structure, teaches further comprising grouping substructures and related adverse drug reactions with biclustering. ([p. 7, Section 4, Biclustering],  The clustering data matrix consisted of m rows each representing a different drug, and n columns each representing a different AE, where each cell in the matrix initially contained GPS’ EBGM association strength value corresponding to the i-th drug and the j-th AE. This matrix was then transformed into a binary data matrix, where each cell contained either a 1 or 0, representing the states of “strongly associated” or “weakly associated” respectively. The transformation was performed by selecting an “association strength threshold”, and reflects the fundamental idea that drugs and AEs are either associated due to a causal relationship or not, and that in reality discovering this type of relationship is the ultimate goal., wherein biclustering is used to identify associations between drug groups and adverse reaction/events to quantify that association and provide insight into the causality of adverse drug events.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu to incorporate the teachings of Harpaz to have applied biclustering of drug features/substructures and their related toxicities/adverse reactions either for model evaluation clustering or for analysis of the association between learned substructures and toxicities/adverse reactions. The modification would have been obvious because one of ordinary skill would have been motivated to use biclustering to provide causal insight into drug/drug feature groups and toxicity/adverse reaction modes in order to potentially infer new or previously unrecognized adverse drug events. (Harpaz, [Abstract, pp. 7-8, Section 4]).

In regards to claim 6, the rejection of claim 5 is incorporated and Xu further teaches further comprising outputting a predicted drug-adverse drug reaction association. ([pp. 7-8, “MGE-CNN”, p. 12, Forward and backward exploration of Fingerprints, Figure 1A, Figure 1B] Then zx is used as input of the subsequent neural network in the output layer for executing the following operation: score = f(zxW output H + b output H )W output O + b output O (1) where W output H ∈ R |F P L|×|HLS| is the weight matrix of hidden layer in the output layer, W output O ∈ R |HLS|×d out all is the weight matrix of output layer in the output layer, and b output H ∈ R 1×|HLS| and b output O ∈ R 1×d out all are bias terms. d out all = 1 for RMs, d out all = 4 for MCMs. The 4-dimensional vector is transformed with softmax function representing the probability of four classes. p(i|x) = e score(x)i ∑4 j=1 e score(x)j is the probability of category i, where score(x)i is the score for category i….. During “Fingerprint analysis”, the well-trained deep fingerprints of small molecules were used to develop shallow models, MLR and SVM, to predict AOT values or labels., In order to determine what these models actually predict, the forward and backward exploration approach was applied for “Fingerprint” layer. The forward exploration was implemented by extracting the values of “Fingerprint” layer (deep fingerprints) to construct MLR and SVM models., wherein a predicted drug-adverse drug reaction association with substructures/fingerprints is computed during the Forward exploration operation in which a MLR or  SVM (multi class classifier) are used to predict the toxicity (AOT) associated with each fingerprint (molecular sub-structure) discerned from the deep learning/CNN architecture.)  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu to incorporate the teachings of Harpaz for the same reasons as pointed out for claim 5.

In regards to claim 7, the rejection of claim 5 is incorporated and Xu further teaches further comprising outputting a substructure-adverse drug reaction map.   ([p. 23, “Backward Exploration of Fingerprints”, Figure 4, Table 6] Comparing activation values of this feature, nine values were determined to contribute most to feature activation. The nine values could be mapped into different substructures, thereby suggesting that these substructures were the most correlative to the explored toxicity feature (Figure 4A and 4B). There were mainly two classes of highlighted fragments, α,β-Unsaturated nitriles (TA626) and alyl (thio)phosphates (TA776) for RM4, while TA776 and thicarbonyl (TA374) for CM1. The three fragments have been reported to be toxicity structural alerts.;  wherein results are generated/outputted in the form of figures of pertinent fingerprint (molecular fragment) substructures from the analysis, through the neuronal activations in the deep neural network, the toxicity/adverse reaction association with compound structures, and wherein these results are maps of the pertinent substructures as they are structurally and contextually represented in each compound/drug.)  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu to incorporate the teachings of Harpaz for the same reasons as pointed out for claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	
Duvenaud et al.  (“Convolutional Networks on Graphs for Learning Molecular Fingerprints”, https://arxiv.org/pdf/1704.04718v1.pdf, arXiv:1509.09292v2 [cs.LG] 3 November 2015, pp. 1-9) teach a predictive deep CNN-based learning framework for deriving interpretable (differentiable) neural graph fingerprints for predicting molecular responses (solubility) according to substructures identified through the analysis/pooling of representations of those substructures within the hidden layers of that framework.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983.  The examiner can normally be reached on M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT LEWIS KULP/Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122